Whereas, on the 1st day of July, 1931, a final decree of the Circuit Court of the Seventeenth Judicial Circuit of Florida, in and for Orange County, was entered in a suit therein pending wherein W. H. Tunnicliffe, as Liquidator of The State Bank of Orlando and Trust Company, a corporation, was complainant, and V. Baylarian and Haigouhe Bayarlian were defendants, and in said decree it was ordered and adjudged that certain lands, to-wit: Lots 9, 10, 12, 14, 15, 16, 17, and 18 of Veronica Heights, according to the plat recorded in Plat Book J, page 6, being the separate property of the defendant Haigouhe Baylarian, was subject to a certain mortgage therein being foreclosed, and it was provided by said decree that in the event the indebtedness found to be due to the complainant by V. Baylarian should not be paid by a certain date that the above described lands, the separate property of the said Haigouhe Baylarian should be sold and the said owner thereof be foreclosed of all her right, title and interest therein. And it *Page 906 
further appearing that the said Haigouhe Baylarian, on the 6th day of August, 1931, caused her notice of her separate appeal to be entered of record in the Circuit Court aforesaid, and it further appearing that an order of supersedeas was made by the Circuit Judge fixing the amount of supersedeas bond at $5,000.00, and it further appearing that the time in which said bond could be given and become effective has expired and that the appellant is unable to make a bond in the sum of $5,000.00.
It now appears that this Court in the exercise of its authority to issue all writs necessary or proper to the complete exercise of its appellate jurisdiction herein under the provisions of Section 5, Article V of the Constitution should grant an order staying the provisions of the final decree in so far as it applies to the property hereinabove described until the final disposition of this case in this Court.
It is therefore ordered and adjudged that the provisions of the decree of the Circuit Court of Orange County made by the Honorable Frank A. Smith on the 30th day of June, 1931, and entered in Chancery Order Book of the Circuit Court of Orange County on the 1st day of July, 1931, in so far as the same applies to the lands hereinbefore described, the separate property of the said Haigouhe Baylarian, be suspended and stayed until the final disposition of the said cause in this Court.
This writ shall take effect upon the appellant filing in the Circuit Court of Orange County, Florida, a bond in the sum of $1,000.00 made and executed by a surety company authorized to do business in the State of Florida, conditioned that the appellant shall pay to the appellee such costs and damages as may accrue by reason of the delay caused by this order in the event that the final decree appealed from shall be affirmed or dismissed by this Court. *Page 907